Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163098(30)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MELBURN K. CARPENTER,                                                                                 Elizabeth M. Welch,
                                                                                                                      Justices
           Plaintiff-Appellant,
                                                                     SC: 163098
  v                                                                  COA: 355721
                                                                     Kent CC: 17-002216-CH
  HUNTINGTON NATIONAL BANK,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to waive the filing
  fees is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2021

                                                                               Clerk